             Case 2:18-cv-02334-GAM Document 21 Filed 02/06/19 Page 1 of 3




1
     Cynthia Z. Levin, Esq.
     Law Offices of Todd M. Friedman, P.C.
2    1150 First Avenue, Suite 501
3    King of Prussia, PA 19406
     Phone: 888-598-5042 ext 618
4
     Fax: 866 633-0228
5    clevin@toddflaw.com
6
     Attorney for Plaintiff

7

8
                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
9

10   JOHN GALLOWAY,                                 )   Case No.
     individually and on behalf of all              )
11
     others similarly situated,                     )   2:18-cv-02334-GAM
12                                                  )
     Plaintiff                                      )   JOINT STIPULATION OF
13
                                                    )   DISMISSAL OF ACTION OF THE
14   v.                                             )   INDIVIDUAL CLAIMS
15                                                  )   WITH PREJUDICE AND THE
     ICOT HEARING SYSTEMS,                          )   PUTATIVE CLASS CLAIMS
16                                                      WITHOUT PREJUDICE
     LLC, et. al.,                                  )
17                                                  )
18
     Defendant                                      )

19

20

21   ///
22
     NOW COME THE PARTIES by and through their attorneys to respectfully move
23
     this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
24
     individual claims and without prejudice as to the putative Class pursuant to
25
     Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
26
     costs and attorney fees. A proposed order has been concurrently submitted to
27
     this Court via email.
28




                                         Stipulation to Dismiss- 1
            Case 2:18-cv-02334-GAM Document 21 Filed 02/06/19 Page 2 of 3




1         Respectfully submitted this 6th Day of February, 2019,
2
                                            By: s/Cynthia Z. Levin Esq.
3                                             CYNTHIA Z. LEVIN
4                                             Attorney for Plaintiff
5

6                                            By: s/Matthew N. Foree , Esq.
7
                                                  Matthew N. Foree
                                               Attorney for Defendant
8

9

10                                 Signature Certification
11         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
12   Policies and Procedures Manual, I hereby certify that the content of this
13   document is acceptable to counsel for Defendant and that I have obtained their
14   authorization to affix their electronic signature to this document.
15

16
     Dated: February 6, 2019 LAW OFFICES OF Todd M. Friedman, P.C.

17
                                   By: _s/ Cynthia Z. Levin
18
                                       Cynthia Z. Levin ESQ.
19                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
             Case 2:18-cv-02334-GAM Document 21 Filed 02/06/19 Page 3 of 3




1    Filed electronically on this 6th Day of February, 2019, with:
2
     Notification sent electronically via the Court’s ECF system to:
3

4    Honorable Judge of the Court
     United States District Court
5

6    All Counsel of Record as Recorded On The Electronic Service List.
7
     This 6th Day of February, 2019.
8
     s/Cynthia Z. Levin
9    CYNTHIA Z. LEVIN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
